Judgment being given in an ejectione firmae, a writ of error was sued before the writ of inquiry was awarded or returned.
It seems to me it does not lie, because before the writ of inquiry the judgment is not perfect, as in Metcalf's case, 11 Co., p. 38, in account or partition. Error does not lie before final judgment. *Page 785 
JONES, J., and Clerici curiae, e contra. For the judgment is quodquaerens recuperet terminum; and on this judgment the plaintiff may maintain an hab. fac. poss. If the writ of error did not lie in this stage of the suit, the plaintiff, after obtaining possession under an erroneous judgment, would never get a writ of inquiry, and the injured party would bewithout a remedy. See next case, 7 E., 3, 19, 20, 21 a, 32 l, 34 l; 22 E., 3, 6, 7.